NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
ELOISE K. HAHN,
Petiti0n.er,
V.
ENVIRONMENTAL PROTECTION AGENCY,
Respondent.
2011-3133
0
Petition for review of the Merit Syste1nS Protection
B0ard in case no. CH0752080671-C-2.
ON MOTION
0 R D E R
Eloise K. Hahn moves for leave to proceed in forma
pauper1s.
Upon consideration thereof
IT ls ORDEREo THAT:
The motion is granted

HAHN V. EPA
JUN
Date
cc: EloiSe K. Hahn
S
Joseph A. Pix1ey, Esq.
2
FoR THE CoURT
2 2  /s/ J an Horba1y
J an Horba1y
Clerk
Fl
§|.S. COURT 0li;E\i°)PEALS FOR
THE FEDERAL ClRCUH'
JUN 22 2011
.lAN |'l0RBAL¥
CLEH1
lo